248 S.W.3d 640 (2008)
Constance L. ASKEW-KLEIN, Petitioner/Respondent,
v.
Kenneth D. KLEIN, Respondent/Appellant.
No. ED 89650.
Missouri Court of Appeals, Eastern District, Division Four.
March 25, 2008.
McNelley, St. Louis, MO, for Petitioner/Respondent.
Charles P. Todt, Tonya Dianne Fifer, Clayton, MO, for Respondent/Appellant.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Kenneth D. Klein appeals from the trial court's judgment modifying his maintenance obligation. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare *641 or apply the law. Beeler v. Beeler, 820 S.W.2d 657, 661 (Mo.App. W.D.1991). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).